Exhibit 10 (d)

P.H. GLATFELTER COMPANY

SUPPLEMENTAL MANAGEMENT PENSION PLAN

(formerly the Plan of Supplemental Retirement Benefits

for the Management Committee)

(Amended and Restated Effective January 1, 2008)

Introduction

The P.H. Glatfelter Company Supplemental Management Pension Plan (the “Plan”)
was originally established effective as of April 23, 1998, to provide certain
supplemental retirement benefits to management employees of the Company who do
not participate in the Company’s Supplemental Executive Retirement Plan (the
“SERP”). The Plan replaced the former Plan of Supplemental Retirement Benefits
for the Management Committee.

Effective as of January 1, 2008, the Plan is amended and restated in its
entirety to conform its provisions to the requirements of Section 409A of the
Internal Revenue Code (the “Code”) and the final regulations thereunder.

The Plan consists of two benefits. The first benefit is the “Management
Incentive Plan Adjustment Supplement” as contemplated by Section 8 of the
Company’s Management Incentive Plan adopted as of January 1, 1994 and amended
and restated effective December 18, 1997. This benefit is intended to supplement
the basic monthly retirement pension payable under the tax-qualified P.H.
Glatfelter Company Retirement Plan for Salaried Employees (the “Retirement
Plan”), to compensate for the fact that incentive awards under the Management
Incentive Plan (the “MIP Award”) which a management employee elects to defer in
accordance therewith are not included as part of his compensation taken into
account in determining his Retirement Plan benefit. Effective as of January 1,
2005, the Management Incentive Plan was amended and restated, including to
eliminate the option by which a management employee could elect to defer payment
of part or all of his MIP Award.



--------------------------------------------------------------------------------

The second benefit is a 3-year Early Retirement Supplement which may be provided
to certain management employees who elect to retire early, and who are not
eligible to receive the Final Average Compensation Pension under the SERP.

The Plan is administered by the Employee Benefits Committee of the Company’s
Board of Directors (the “Committee”), except for the determinations contemplated
by Section 3 of this Plan, which shall be made the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”).

It is intended that the Plan satisfy the requirements of an unfunded “top hat”
deferred compensation plan as described in sections 201(2), 301(a)(3) and
401(a)(l) of ERISA. Consequently, participation shall be limited to individuals
who, in the determination of the Committee, are management employees or who are
highly compensated employees for purposes of the foregoing provisions of ERISA.

The Company therefore amends and restates the Supplemental Management Pension
Plan effective as of January 1, 2008:

1. Management Incentive Plan Adjustment Supplement

(a) The Company heretofore established its Management Incentive Plan, a program
of annual incentive awards, for eligible management employees of the Company or
The Glatfelter Pulp Wood Company. The Management Incentive Plan (the “MIP”) was
originally adopted as of January 1, 1994 and was amended and restated in its
entirety December 18, 1997 (the “pre-2005 MIP”) and was again amended and
restated in its entirety effective January 1, 2005 (the “2005 MIP”). Under the
terms of the pre-2005 MIP, participants received incentive awards (a “MIP
Award”) that they were permitted to defer, in accordance with paragraph 7(a) of
the Pre-2005 MIP, in whole or in part for payment at a designated future date.
Such deferred MIP Award is not taken into account as “Compensation” for purposes
of determining a

 

2



--------------------------------------------------------------------------------

participant’s benefit under the Glatfelter Retirement Plan for Salaried
Employees (the “Retirement Plan”), a tax-qualified defined benefit pension plan.
The 2005 MIP eliminated this deferral feature.

(b) Subject to the following sentence and Section 3, each management employee of
the Company or The Glatfelter Pulp Wood Company who was a participant in the
Pre-2005 MIP, shall be eligible to receive the Management Incentive Plan (MIP)
Adjustment Supplement in accordance with this Section 1. Notwithstanding the
foregoing, no management employee shall be eligible for the MIP Adjustment
Supplement who is also a participant in the P.H. Glatfelter Company Supplemental
Executive Retirement Plan (the “SERP”).

(c) The MIP Adjustment Supplement is intended to supplement the basic monthly
retirement pension payable under the Retirement Plan with respect to an eligible
management employee who retires or terminates employment with the Company and
all affiliates with vested normal or late retirement pension (“Retirement
Pension”) from the Retirement Plan (a “Participant” or “Management
Participant”). Subject to subsection (d) in the case of a Participant who
terminates employment with a deferred vested Retirement Pension, the amount of
the MIP Adjustment Supplement shall be equal to the difference, if any, between
the Actuarial Equivalent present value of the basic monthly single-life annuity
normal (or, if applicable, late) Retirement Pension payable with respect to the
Participant under the Retirement Plan and the Actuarial Equivalent present value
of the basic monthly single-life annuity normal (or, if applicable, late)
Retirement Pension which would have been payable under the Retirement Plan if
the Participant’s compensation or earnings taken into account in determining his
Retirement Pension had not been reduced by incentive awards under the Pre-2005
MIP, which were deferred at his election in accordance with paragraph 7(a) of
the Pre-2005 MIP (a “Deferred MIP Award”). “Actuarial Equivalent” means of equal
actuarial value on the basis of the interest rate and mortality table described
in subsection (e).

 

3



--------------------------------------------------------------------------------

(d) In the case of a Participant who terminates employment with the Company and
all affiliates on or after April 23, 1998 entitled to a deferred vested pension
benefit from the Retirement Plan (but not an early, normal or late retirement
pension), there shall not be taken into account in determining the amount of his
MIP Adjustment Supplement any Deferred MIP Award earned with respect to service
on or after January 1, 1999.

(e) (1) The amount of the MIP Adjustment Supplement shall be determined as of
the first day of the month which next follows the month in which the Participant
separates from service with Company and all affiliates (the “Determination
Date”). Subject to subsection (g), the MIP Adjustment Supplement shall be paid
to the Participant in a single lump sum within thirty (30) days of the
Determination Date, based on the interest rate and mortality table specified
under the Retirement Plan for single sum distributions with a benefit
commencement date on the Determination Date.

(2) Notwithstanding the foregoing, a Participant may make an election to
postpone the payment of his MIP Adjustment Supplement to a later designated date
or attained age (e.g. the date which is five years following the Participant’s
separation from service). Such election must be made in writing on a form
specified by the Committee for such purpose, which must be received by the
Committee at least twelve (12) months prior to the Participant’s separation from
service with the Company and all affiliates, and must operate to delay the
payment of the MIP Adjustment Supplement for not less than five (5) years after
the date the MIP Adjustment Supplement would otherwise have been paid or begun
to be paid. In the event the Participant elects a delayed payment date as
aforesaid, his Determination Date shall be the first day of the month which next
follows the month containing the designated date or attained

 

4



--------------------------------------------------------------------------------

age, and the MIP Adjustment Supplement shall be paid in a single sum within
thirty (30) days of the Determination Date. In the event the Participant should
die after his separation from service but before such delayed payment date, the
MIP Adjustment Supplement will be paid to the Participant’s estate within sixty
(60) days following the date of death.

(f) The Committee may, in its sole discretion, permit Participants to make a
one-time election prior to December 31, 2008 in accordance with the transition
election rules described in Section 409A of the Code and the guidance
thereunder. Pursuant to such election, and subject to subsection (g), a
Participant may elect to receive his MIP Adjustment Supplement in the form of
(i) a single lump sum payable within sixty (60) days following his retirement or
other separation from service with the Company and all affiliates, (ii) in a
single lump sum payable at a specified date or attained age on or after
separation from service, but not later than the Participant’s attainment of age
65 (if such specified date or age precedes the Participant’s separation from
service, then distribution shall be made within sixty (60) days of his
retirement or other separation from service with the Company and all
affiliates), or (iii) in the form of a single life annuity for the lifetime of
the Participant, beginning as of the first day of the month following the date
he attains age 55 or, if later, retires or otherwise separates from service with
the Company and all affiliates (the “Annuity Starting Date”). If the Participant
elects a specified date or attained age under clause (ii) above, his
Determination Date shall be the first day of the month which next follows the
month containing such date or attained age (or the date of his separation from
service if later) and the MIP Adjustment Supplement shall be paid in a single
lump sum within thirty (30) days of the Determination Date. If the Participant’s
benefit is paid as a single life annuity, then the amount of such annuity shall
be determined in accordance with the actuarial assumptions used under the
Retirement Plan as of the Annuity Starting Date to calculate actuarial
equivalence for such single life annuity.

 

5



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing, in the event a Participant is a “specified
employee” within the meaning of Treas. Reg. § 1.409A-1(i) as of the date of his
retirement or other separation from service from the Company, then no payment
shall be made to such Participant during the first six months following such
Participant’s retirement or other separation from service and any amounts that
would otherwise be paid during such period shall be paid in a single lump sum on
the first business day of the seventh month following the Participant’s
retirement or other separation from service.

(h) In the event that a management employee eligible for the MIP Adjustment
Supplement should be selected to participate in the SERP, no MIP Adjustment
Supplement shall be paid to him and his supplemental deferred compensation
benefits shall be paid exclusively from the SERP.

2. Early Retirement Supplement.

(a) Subject to the following sentence and Section 3, (1) each employee eligible
to participate, as of April 23, 1998, with respect to the Early Retirement
Supplement under the Plan of Supplemental Retirement Benefits for the Management
Committee and (2) each other management employee who is assigned, as of
April 23, 1998 or thereafter, to the Global Profit Center or the U.S. Corporate
Profit Center of the Company, in accordance with the procedures described in the
MIP (a “Participant” or “Early Retirement Participant”) shall be eligible to
receive the Early Retirement Supplement in accordance with this Section 2.
Notwithstanding the foregoing, no employee shall be eligible for the Early
Retirement Supplement if he is also eligible for the Final Average Compensation
Pension described in Article V of the SERP, or similar successor provision.

(b) The Company will pay a monthly Early Retirement Supplement to an Early
Retirement Participant who retires from employment with the Company and all
affiliates

 

6



--------------------------------------------------------------------------------

on or after age 55 but prior to his normal retirement date under the Retirement
Plan (“Normal Retirement Date”), and who elects, under rules as may be
prescribed by the Committee, to defer commencement of his monthly pension
benefit under the Retirement Plan to the earlier of the first day of the
thirty-sixth month following his retirement or his Normal Retirement Date (the
“Deferred Commencement Date”).

(c) The amount of the monthly Early Retirement Supplement shall equal the
monthly pension amount to which he would be entitled under the Retirement Plan
beginning on the Deferred Commencement Date if such Retirement Plan pension were
paid in the form of a single life annuity in accordance with the terms of the
Retirement Plan.

(d) Subject to paragraphs (e) and (f), payment of the Early Retirement
Supplement shall begin on the first day of the month coincident with or next
following the Participant’s early retirement and shall terminate on the day
(“Termination Date”) which is the earlier of the first day of the month
preceding his Normal Retirement Date or the date of the thirty-sixth monthly
payment of this Supplement. If the Participant dies before the Termination Date,
payments shall cease, unless he is legally married on the date his Early
Retirement Supplement began to be paid and he is survived by such spouse. In
that event, such surviving spouse will receive monthly payments in the amount
described in the following sentence, beginning as of the month following the
month in which the Participant’s death occurred and ending as of the first to
occur of (i) the first day of the calendar month in which the spouse dies, or
(ii) the Termination Date. The amount of the monthly payments to the surviving
spouse shall be equal to the monthly amount that would be payable to her
following the Participant’s death if the Early Retirement Supplement were
determined under subsection (c) based on the Participant’s Retirement Pension
payable in the form of a joint and [100%] surviving spouse’s annuity.

 

7



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, in the event a Participant
is a “specified employee” within the meaning of Treas. Reg. § 1.409A-(1)(i) as
of the date of his retirement or other separation from service that makes him
eligible to receive the Early Retirement Supplement, then no payment shall be
made to such Participant during the first six months following such
Participant’s retirement or other separation from service and any amounts that
would otherwise be paid in a single lump sum on the first business day of the
seventh month following the Participant’s retirement or other separation from
service.

(f) Notwithstanding the foregoing, if any Early Retirement Participant or his
surviving spouse elects to have monthly benefit payments under the Retirement
Plan begin before the Termination Date, all payments under the Early Retirement
Supplement shall cease as of the first day of the month preceding the month in
which such benefit payments begin.

3. Forfeiture of Benefit.

(a) Notwithstanding any provision to the contrary herein, if a Participant who
is receiving, or may be entitled to receive, the MIP Adjustment Supplement
and/or the Early Retirement Supplement should, without the prior consent of the
Compensation Committee or its delegate, (1) become an employee, officer or a
director of a competitor of the Company, or (2) use or disclose Confidential
Information (except as required in the performance of the Participant’s duties
with the Company), then payments thereafter payable hereunder to such
Participant or such Participant’s beneficiary will be forfeited and neither the
Company nor the Plan will have any further obligation hereunder to such
Participant or his beneficiary. The Compensation Committee (or its delegate) in
its sole and absolute discretion shall determine if another entity or person is
a “competitor” for purposes of this subsection, or if a Participant has used or
disclosed Confidential Information which would cause the forfeiture of his
benefit.

 

8



--------------------------------------------------------------------------------

(b) For purposes of the foregoing, “Confidential Information” means information
which is not generally known to the public, which is used, developed, or
obtained by the Company (or its affiliates) relating to its business and the
businesses of its clients or customers including, without limitation: products
or services; fees, costs and pricing structures; marketing information;
advertising and pricing strategies; analyses and reports; computer software
including operating systems, applications and program listings; flow charts;
manuals and documentation; databases; accounting and business methods;
inventions and new developments and methods, whether patentable or unpatentable
and whether or not reduced to practice; all copyrightable works; the Company’s
existing and prospective clients and customers and their confidential
information; existing and prospective client and customer lists and other data
related thereto; billing and payment records; and all similar and related
information in whatever form.

4. Source of Funds.

(a) This Plan shall be unfunded, and payment of benefits hereunder shall be made
from the general assets of the Company or The Glatfelter Pulp Wood Company, as
applicable, who employs the Participant (the “Employing Company”). Any such
asset which may be set aside, earmarked or identified as being intended for the
provision of benefits hereunder shall remain an asset of the Employing Company
and shall be subject to the claims of its general creditors. Each Participant
entitled to benefits under this Plan shall be a general creditor of the
Employing Company to the extent of the value of his benefit accrued hereunder,
but he shall have no right, title, or interest in any specific asset that the
Employing Company may set aside or designate as intended to be applied to the
payment of benefits under this Plan.

(b) Notwithstanding the foregoing, the Company may, in its discretion, establish
an irrevocable grantor trust for the purpose of funding all or part of its
obligations under

 

9



--------------------------------------------------------------------------------

this Plan; provided however, that the terms of such trust require that the
assets thereof remain subject to the claims of the Company’s judgment creditors
in the event of bankruptcy or insolvency and are non-assignable and
non-alienable by any Participant or beneficiary prior to distribution thereof,
and that such terms otherwise comply with such other requirements as the
Internal Revenue Service may prescribe so that the assets placed in such trust,
and the income therefrom, do not constitute income to any participant or
beneficiary until actual receipt thereof.

5. Amendment and Termination. The Company reserves the right to amend this Plan
at any time and from time to time in any fashion, and to terminate it at will;
provided, however, that no such amendment or termination shall, with respect to
any Participant who has satisfied the eligibility requirements for the MIP
Adjustment Supplement and/or Early Retirement Supplement, as applicable, as of
the date of such amendment or termination, reduce or eliminate such benefit to
the extent accrued based on the Participant’s compensation and/or service
determined as of the date of amendment or termination, subject to the terms and
conditions set forth herein.

6. Nonalienation of Benefits. Except as hereinafter provided with respect to
marital disputes, none of the benefits or rights of a Management Participant or
Early Retirement Participant, or any beneficiary thereof, shall be subject to
the claim of any creditor, and in particular, to the fullest extent permitted by
law, all such benefits and rights shall be free from attachment, garnishment or
any other legal or equitable process available to any creditor of the
Participant or beneficiary thereof. Neither the Participant nor his beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the benefits or payments which either of them may expect to
receive, contingently or otherwise, under this Plan. In cases of marital
dispute, the Company will observe the terms of the Plan unless and until ordered
to do otherwise by a state or Federal court. As a condition of participation,
each Participant agrees to

 

10



--------------------------------------------------------------------------------

hold the Company and his employing company, if different, harmless from any
claim that may arise out of the Company’s compliance with an order of any state
or Federal court, whether such order effects a judgment of such court or is
issued to enforce a judgment or order of another court.

7. Administration.

(a) This Plan shall be administered by the Committee, which shall be responsible
for the construction and interpretation of the Plan and establishment of the
rules and regulations governing Plan administration, under the policy guidance
of the Company’s Board of Directors. The Committee is hereby designated as the
Plan’s named fiduciary, as defined in ERISA.

(b) In addition to the duties and powers described elsewhere hereunder, the
Committee shall have the following specific duties and powers:

(1) to retain such consultants, accountants, attorneys and actuaries as may be
deemed necessary or desirable to render statements, reports, and advice with
respect to the Plan and to assist the Committee in complying with all applicable
rules and regulations affecting the Plan; any consultants, accountants,
attorneys and actuaries may be the same as those retained by the Company;

(2) to decide all questions of eligibility for benefits under the Plan, to
determine the amount, manner and time of payment of any benefits hereunder, to
authorize the payment of benefits, and to resolve all questions or disputes
regarding claims for benefits, including appeals under this Article.

(3) to delegate such duties and powers as the Committee shall determine from
time to time to any person or persons. To the extent of any such delegation, the
delegate shall have the duties, powers, authority and discretion of the
Committee.

 

11



--------------------------------------------------------------------------------

All determinations made by the Committee pursuant to this Article shall be
conclusive and binding on all parties entitled to or claiming benefits
hereunder. The Committee shall have sole discretion in carrying out its
responsibilities.

The expenses incurred by the Committee in connection with the operation of the
Plan, including, but not limited to, the expenses incurred by reason of the
engagement of professional assistants and consultants, shall be paid by the
Company and shall not affect the Participants’ right to or amount of benefits.

(c) the Committee shall keep or cause to be kept records of all proceedings and
actions, and shall maintain all such books of account, records, and other data
as shall be necessary for the proper administrator of the Plan.

(d) (1) If the Participant or the Participant’s beneficiary (hereinafter
referred to as the “Claimant”) is denied all or a portion of any expected
benefit under this Plan for any reason, he may file a claim with the Committee.
The Committee shall notify the Claimant within ninety (90) days of receipt of
the claim of allowance or denial of the claim, unless the claimant receives
written notice from the Committee prior to the end of the 90-day period stating
the special circumstances requiring an extension of time for decision and the
date by which a final decision shall be made. If a decision is not provided
within 90 days, the claim is deemed denied, and the Claimant may proceed to
request a review of the claim as described in paragraph (2) below. The notice of
a denial of benefits shall be in writing, sent by mail to Claimant’s last known
address, and shall contain the following information: the specific reasons for
the denial; specific reference to pertinent provisions of the Plan on which the
denial is based; if applicable, a description of any additional information or
material necessary to perfect the claim and an explanation of why such
information or material is necessary; and explanation of the review procedure.

 

12



--------------------------------------------------------------------------------

(2) A Claimant is entitled to request a review of any denial of his claim by the
Committee. The request for review must be submitted to the Committee in writing
within sixty days of mailing and notice of the denial. Absent a request for
review within the sixty day period, the claim will be deemed to be conclusively
denied.

(3) The Claimant or his representative shall be entitled to review all pertinent
documents and to submit issues and comments in writing. The Committee in its
sole discretion may afford the Claimant a hearing. The Committee shall render a
review decision in writing within sixty days after receipt of a request for a
review, provided that, in special circumstances (such as to hold a hearing) the
Committee may extend the time for decision by not more than sixty days upon
written notice to the Claimant. The Claimant shall receive written notice of the
Committee’s decision, which shall contain specific reasons for the decision with
reference to the pertinent provisions of the Plan.

(4) The filing of litigation against the Company the Committee or any of its
agents concerning the granting or denial of Plan benefits will be deemed a
waiver of all rights under the Plan.

8. Section 409A Compliance. Notwithstanding any provision of this Plan to the
contrary, any payment that is due upon retirement or termination of a
Participant’s employment shall only be paid or provided to the Participant upon
a “separation from service” as defined in Section 409A of the Code. The
provisions of this Plan shall be construed as necessary to conform to the
requirements of Section 409A of the Code.

9. No Contract of Employment. Nothing contained herein shall be construed as
conferring upon any person the right to be employed or continue in the employ of
the Company or any affiliate company.

 

13



--------------------------------------------------------------------------------

10. Applicable Law. This Plan shall be construed under the laws of the
Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, the P.H. Glatfelter Company has caused this Plan as amended
and restated effective January 1, 2008, to be executed this 22 day of December,
2008.

 

ATTEST:     P.H. GLATFELTER COMPANY

/s/ Thomas G. Jackson

    By:  

/s/ William T. Yanavitch

[Corporate Seal]       Vice President Human Resources and Administration

 

14